Citation Nr: 0929434	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  00-24 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to October 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2000 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The matter was previously before the Board in June 2006, at 
which time the claim was denied.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2008 Order, the Court vacated 
the June 2006 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).

This case was remanded by the Board in July 2008 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by social impairment 
with reduced reliability and productivity due to symptoms 
such as depression, suicidal ideation, difficulty in adapting 
to stressful circumstances, irritability, persistent 
nightmares, intrusive thoughts of his Vietnam combat 
experiences, sleep impairment, and an inability to establish 
and maintain effective relationships.  

2.  The preponderance of the evidence shows that the 
Veteran's PTSD is not productive of occupational and social 
impairment with deficiencies in most areas.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent 
evaluation for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.126, 4.130, Diagnostic Code 9411 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In the present case, the unfavorable rating decision that is 
the basis of this appeal was already decided and appealed 
prior to the enactment of the current § 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial decision, the RO did not err in not providing 
such notice.  Rather, the Veteran has the right to a content 
complying notice and proper subsequent VA process.  
Pelegrini, 18 Vet. App. at 120.  Here, a VCAA letter was sent 
to the Veteran in April 2002, and the claim was subsequently 
readjudicated in a July 2003 supplemental statement of the 
case.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
April 2002.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

The Board acknowledges that the VCAA letter to the Veteran in 
April 2002 did not meet the requirements of Vazquez-Flores 
and is not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome for the reasons discussed below.   

In this case, the Veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, the April 2002 VCAA letter requested that he 
submit all evidence in his possession that would indicate 
that his PTSD worsened in severity.  Additionally, a July 
2003 supplemental statement of the case informed him of the 
specific rating criteria used for the evaluation of his 
claim.  The supplemental statement of the case advised him of 
the rating considerations of 38 C.F.R. § 4.1, explaining that 
the percentage ratings assigned are based upon the average 
impairment capacity resulting from injuries and diseases and 
their residual conditions in civil occupations, and also 
presented him with the diagnostic codes used to evaluate 
PTSD.  Based on the evidence above, the Veteran can be 
expected to understand from the various letters from the RO 
what was needed to support his claim.

Moreover, the Veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in his 
statements and correspondence.  Specifically, at his various 
VA examinations, he discussed the signs and symptoms of his 
disability, with particular emphasis on the impact that the 
disability had on his daily life.  For example, he described 
his irritability and inability to concentrate.  These 
statements demonstrate his actual knowledge in understanding 
of the information necessary to support his claim for an 
increased rating.  Based on the above, the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, no further development is 
required regarding the duty to notify.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in October 2008, he was afforded his most recent 
formal VA psychiatric examination, and since that time he has 
not reported that his PTSD has worsened.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the Veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  

Background and Analysis

In his statements, the Veteran essentially maintains that he 
has severe social impairment due to his PTSD and that a 
higher rating is warranted.  In support, he points out that 
the medical evidence shows that the condition is productive 
of suicidal ideation, irritability, impaired sleep, and 
social impairment.  He also attributed the actions that led 
to his 30-year prison sentence to his PTSD symptomatology.

The Veteran's PTSD has been evaluated as 50 percent disabling 
under Diagnostic Code 9411 since November 7, 1996.  The 
Veteran filed this claim seeking a higher rating in 1999.

In December 1999, the Veteran was formally evaluated by VA.  
The examiner noted at the outset of his report that he had 
reviewed the Veteran's claims folder.  At the time, the 
Veteran had been incarcerated for 23 years for second-degree 
murder.  The Veteran described a decline in his concentration 
and memory.  He also described irritability and an inability 
to sleep.  

The mental status examination revealed that he was oriented 
in all three spheres.  The rate and content of his 
spontaneous speech was normal and there was no evidence of 
gross cognitive dysfunction.  His affect was somewhat flat.  
He denied homicidal and suicidal ideation as well as auditory 
hallucinations.  He reported that he experiences intrusive 
thoughts about Vietnam everyday and has nightmares about 
Vietnam every night.  He was distant and socially isolated 
due to lack of trust.  He described irritability and 
heightened startle reflex.  The examiner diagnosed him as 
having chronic PTSD and estimated the Veteran's Global 
Assessment of Functioning (GAF) score was 41, indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  

The Veteran was afforded his next VA PTSD examination in May 
2003, at which time the examiner noted that he had reviewed 
the Veteran's claims folder.  The examiner indicated that the 
Veteran had not been treated for his PTSD since the time of 
his December 1999 examination due to his incarceration.  The 
Veteran attributed feelings of stress, anxiety, 
hypervigilance, and depression to his PTSD.  He also reported 
sleep disturbance as a result of having dreams of Vietnam 
approximately every other night.  He had no history of 
suicide attempts, but admitted fleeting thoughts of hurting 
himself triggered by feelings of hopelessness.  He also 
described fair long-term memory and unimpaired short-term 
memory, as well as irritability.  

The mental status examination revealed that he was alert, 
oriented, and maintained good eye contact.  His affect was 
slightly restricted at first, but he became more relaxed as 
the examination progressed.  His mood was good and his 
thought processes were coherent, although at times his 
thoughts were circumstantial.  His speech was normal in 
volume, rate, and rhythm.  He was not currently suicidal or 
homicidal, nor was he overtly psychotic with hallucinations 
or delusions.  There was no evidence of ritualistic or 
obsessive behavior.  His general fund of knowledge was 
adequate and there was no evidence of cognitive impairment.  
His judgment and insight were intact.  The examiner diagnosed 
him as having chronic PTSD and estimated the GAF score to be 
55, indicative of moderate symptoms or moderate difficulty in 
impairment in social, occupational, or school functioning.  
The examiner explained that this higher GAF score was given 
due to his position of freedom, respect, and trust as an 
assistant to the warden.  

His most recent VA PTSD examination was conducted in October 
2008, at which time the examiner noted that he had reviewed 
the Veteran's claims folder.  The Veteran had been released 
from prison since his May 2003 examination and was now living 
with his wife, adult son, and three grandchildren.  The 
Veteran indicated that he had no friends and was only close 
to his family members.  

The mental status examination revealed that his speech, 
thought process, and thought content were unremarkable.  His 
speech was good and his intelligence was average.  No 
delusions were noted.  Sleep impairment was found to exist, 
as the Veteran only slept approximately four hours per night 
with frequent awakenings.  There was no evidence of 
inappropriate behavior, obsessive/ritualistic behavior, or 
panic attacks.  He did not experience homicidal thoughts; 
and, although he experienced homicidal thoughts, there was 
never any intent to act on those thoughts.  His impulse 
control was good, with no recent episodes of violence.  There 
were also no problems with the activities of daily living.  
His remote, recent, and immediate memory was normal.  
However, he experienced recurrent and intrusive distressing 
recollections of Vietnam.  Irritability and outbursts of 
anger, difficulty concentrating, hypervigilance, and 
exaggerated startle response were also present.  He was 
diagnosed with PTSD and assigned a GAF score of 51, 
indicative of moderate symptoms or moderate difficulty in 
impairment in social, occupational, or school functioning.  
His PTSD symptoms were found to be frequent and moderate in 
nature, with no remissions.  His condition was found to be 
chronic and unlikely to improve significantly from its 
current status.  The examiner specifically found that his 
PTSD symptoms had remained at the same level of frequency and 
intensity since his May 2003 examination.  

A February 2009 VA treatment note reflects that the Veteran 
exhibited an irritable mood, but no suicidal/homicidal 
ideations or other psychotic symptoms.  He had separated from 
his wife because the preferred living in the country, and was 
now living with his mother and helping to raise his two 
great-granddaughters.  The clinical psychologist and Veteran 
agreed that he was not in need of mental health treatment.  

In assigning high probative value to the December 1999, May 
2003, and October 2008 VA examination reports, the Board 
notes that the examiners had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the Veteran, and conducted 
complete examinations.  

There is no indication that the VA examiners were not fully 
aware of the Veteran's past medical history, or that the 
examiners misstated any relevant fact.  Moreover, there is no 
contradicting medical evidence of record.  Therefore, the 
Board finds the VA examiners' opinions to be of great 
probative value.

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  Separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson 
v. West, 12 Vet. App. 119, 126 (1999). 

The Veteran's PTSD is currently evaluated as 50 percent 
disabling under Diagnostic Code 9411.  Under that code, a 50 
percent rating is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and an inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

After a careful review of the lay and medical evidence of 
record, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to an 
evaluation in excess of 50 percent for his PTSD for any time 
during the course of this appeal.  As such, staged rating is 
not necessary.

In reaching this determination, the Board points out that the 
October 2008 VA examination report states that he had 
unremarkable speech, thought process, and thought content; 
good speech; average intelligence; and an absence of 
delusions, inappropriate behavior, obsessive/ritualistic 
behavior, or panic attacks.  Moreover, the February 2009 VA 
treatment note states that both the clinical psychologist and 
Veteran agreed that he did not need additional mental health 
treatment.  Although he is unemployed, he indicated at his 
October 2008 VA examination that his unemployment was not due 
to the effects of his mental disorder.

The Board concedes that the December 1999 VA examination 
report estimated his GAF score to be 41, indicative of 
serious symptoms or any serious impairment in social, 
occupational, or school functioning.  However, the record 
reveals that this score was based largely on the fact that 
the Veteran was demoted from a butler in the Governor's 
mansion to a custodian at the Department of Public Safety and 
Corrections during this period.  Although this symptomatology 
remained consistent, his GAF score was increased to 55 at the 
May 2003 examination because the facility at which he was 
incarcerated allowed him more freedom and afforded him more 
responsibility.  Therefore, the Board concludes that the 
December 1999 GAF score was based more on the external 
conditions of prison life than on the actual severity of his 
psychiatric symptomatology.  As such, the Board finds that 
the Veteran's symptomatology more accurately reflects the 
current 50 percent rating.  

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the Veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 70 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that his PTSD results in marked interference with employment 
i.e., beyond that contemplated in the 50 percent rating.  The 
condition is also not shown to warrant frequent, or indeed, 
any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


